Citation Nr: 1746648	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral pes planus, including whether he is entitled to extensions of temporary total ratings under 38 C.F.R. § 4.30.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sergio Jasso, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 2009 to April 2012.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2017, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is extending the Veteran's two current temporary total ratings (in May and November 2014), and awarding two additional temporary total ratings (starting in July and October 2016).  The Board is granting an initial rating of 50 percent for his bilateral pes planus.


FINDINGS OF FACT

1.  The Veteran's May 2014 surgery required six months of convalescence; his November 2014 surgery also required six months of convalescence.  His July 2016 surgery required three months of convalescence; his October 2016 surgery also required three months of convalescence.

2.  Excepting those periods when he was in convalescence, his bilateral pes planus has been pronounced for the entire period on appeal.

3.  The preponderance of the evidence weighs against finding that he is unemployable due to his bilateral feet disability. 


CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total 100 percent ratings are met. His rating for right foot surgery runs from May 8, 2014, through November 2014; and for left foot surgery, from November 20, 2014, through May 2015.  The criteria for two three-month periods of a temporary total 100 percent rating are met, starting from July 5, 2016, through October 2016, and from October 26, 2016, through January 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30 (2016).

2.  The criteria are met for a 50 percent rating for bilateral pes planus effective from April 20, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30, 4.45, 4.59, 4.71a, DC 5276 (2016).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  




Temporary total rating for convalescence

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Severe postoperative residuals includes, but are not limited to, incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30(a)(2).

The Veteran is currently is assigned a temporary 100 percent rating for convalescent purposes from May 8, 2014, through August 2014, and from November 20, 2014, through February 2015.  38 C.F.R. § 4.30.  

At his hearing, the Veteran reported having had surgeries in May 2014, November 2014, July 2016, September 2016, October 2016, December 2016, and March 2017.

He has asserted that he is entitled to extended periods of his temporary total ratings for convalescence, and that he should be assigned for the periods his doctor opined were necessary.  See private medical opinions, dated November 2014, June 2015, and October 2016.  

As mentioned, the Veteran's doctor has provided medical opinions regarding the Veteran's length of convalescence.  In November 2014 and June 2015, Dr. D.E., a private podiatrist, indicated the Veteran would require convalescence for six months following the May 2014 surgery, and for six months following the November 2014 surgery, noting that it was not realistic to return to any weightbearing activity in a shorter timeline.  Accordingly, his temporary total rating for the May 2014 surgery is extended from May 8, 2014, through November 2014.  His rating for his November 2014 surgery is extended from November 20, 2014, through May 2015.  The evidence does not show that he was using a wheelchair or crutches beyond May 2015, or was prohibited from weight-bearing.  There is no suggestion he had severe postoperative residuals after May 2015.  38 C.F.R. § 4.30.

In October 2016, Dr. D.E. ordered three months of convalescence for the July 2016 surgery, and three months for the October 2016 surgery.  Accordingly, he is awarded a temporary total rating from July 5, 2016, through October 2016, and awarded an additional temporary total rating from October 26, 2016, through January 2017.  The evidence does not show that he had severe postoperative residuals after January 2017.  During his hearing, he reported occasional use of his roller scooter, to take weight off of at least one foot at a time.  Although the evidence shows he has pain on weightbearing, his choice to use the roller scooter does not show that there is necessity for wheelchair or crutches or that regular weight-bearing was then prohibited.  Id.

There is no other evidence regarding required convalescence.  At his June 2017 hearing, the Veteran was advised that this evidence was needed to substantiate his claim for additional periods of convalescence.  The Board notes that he requested two extensions of time to submit additional evidence, until August 31, 2017; however, no new evidence has been received.  This evidence could have been crucial to his claim.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Increased initial rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is seeking a higher initial rating for his bilateral plantar fasciitis and pes planus with metatarsalgia, arthritis, tendonitis, and right foot injury.  

His bilateral plantar fasciitis and pes planus is rated under DC 5276, as 30 percent disabling effective from April 20, 2012, and 50 percent disabling from September 10, 2016, excepting those periods of time when he had a temporary total rating for convalescent purposes, discussed above.  

Under DC 5276, a 30 percent rating is warranted for bilateral pes planus with severe symptoms, where there is objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted when the symptoms are pronounced, there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

After review of the record, the Board finds that he is entitled to the 50 percent rating back to April 20, 2012, the day after he separated from active duty.  Although the record does not show that he meets all of the criteria for a 50 percent rating, the Board resolves all doubt in his favor.  The record shows he had surgery on each foot while in service, to relieve plantar fasciitis symptoms.  He continued to have severe pain.  Records from February and March 2014 show "significant" flat foot, ankle pronation, and "clinically significant" eversion on weight-bearing.  He was given special shoes and inserts, which did not help at all.  Further, in August 2014, it was noted that his surgeries had not been of improvement.  In considering the entire history of the Veteran's disability, the Board finds that an initial 50 percent is warranted, which is the maximum rating permitted under DC 5276.  38 C.F.R. § 4.71a.
The Veteran has argued that he is entitled to an extraschedular rating, and argues that his feet are more severe than contemplated by the rating criteria.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted only when there has been a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  In order to determine whether there is an exceptional or unusual disability picture, the Board must first determine whether the VA Rating Schedule adequately contemplates the level of disability and symptomatology that is present.  If not, then the Board must consider whether there are related factors present, such as marked interference with employment or frequent periods of hospitalization.  If the disability is exceptional and there are related factors, the claim must be referred for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has complained of throbbing foot pain, foot cramps, and extreme tenderness on the bottom of his feet, such that any pressure on his feet is painful.  He reported that he does not drive because of the tenderness on the bottom of his feet and his general foot pain, and that even resting his feet on the floor is painful.  The record shows that he will develop a limp after prolonged standing and walking, and that he will have to rest after a few minutes.  He reported that he occasionally still uses the roller scooter given to him after his surgeries to relieve the pressure from his feet.  He has reported that the only relief he has found is to keep his feet elevated for the majority of the day, and has asserted that his feet have interfered with his ability to work.  The Board finds the VA Rating Schedule contemplates these symptoms.  

The rating criteria for musculoskeletal disabilities, including DC 5276, specifically provides for ratings based on extreme tenderness of the plantar surfaces, and severe spasm, and other factors related to pain, and functional loss due to pain or deformity or healed injury, including less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination of movement, and pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5276; see also See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In regard to his reports regarding his inability to engage in prolonged standing or walking, or to have his feet resting on the floor, he has reported that these impairments are due to the pain that develops after engaging in these activities.  As discussed above, pain is contemplated as one of the orthopedic factors.  See id.  To the extent these activities require weight-bearing, disabilities causing interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45, discussed above.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Moreover, the Veteran has not shown loss of use of his feet, as he is able to ambulate short distances and in fact walked into his hearing before the undersigned under his own power.  

As the evidence does not show an exceptional disability picture, the Board need not consider whether there are other related factors present.  Thun v. Peake, 22 Vet. App. 111 (2008).  As above, the Veteran was advised that evidence showing exceptional or unusual symptomatology was needed to substantiate this part of his claim, which was not received.  Such evidence could have been crucial to his claim.  See Wood, supra.

The Board expresses its sympathy for the Veteran's bilateral feet disabilities, but its hands are tied based on the criteria of the rating schedule; the rating schedule content is a policy matter, not subject to the Board's discretion.  See Wingard v. McDonald, 779 F.3d 1354, 1359 (Fed. Cir. 2015) ("In short, Congress in 2008 left in place the existing provisions governing judicial review under chapter 72. Those provisions, we held in Wanner, preclude this court from reviewing, on appeal from the Veterans Court, a substantive statutory challenge to Department rating-schedule regulations. We remain precluded from doing so today.")

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran meets the eligibility criteria as of September 10, 2016, the effective date of his 70 percent combined rating.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination, but training, education, and work experience may be considered.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Board does not find the Veteran has shown an inability to secure or follow a substantially gainful occupation.  His application for TDIU shows that he has two years of college, and that he was intending to continue following surgeries.  The record shows that he worked as a security officer, as a receptionist at a gym, doing phone surveys, and at a software company.  He reported that the security position and receptionist position required too much standing, and that he could not do the other work because of the difficulty he has driving to the job.  However, a challenging commute is different from an inability to secure or follow a substantially gainful occupation.  

Moreover, there is no evidence that his feet precluded him from engaging in sedentary activities.  Indeed, he reported that he spends his days seated, watching documentaries and playing video games.  He has asserted that his failure to obtain a job is evidence of his inability secure or follow a substantially gainful occupation, but that is insufficient on its own.  Further, the Board notes that the jobs he listed as applying for were security-related jobs, or other jobs that appear to require standing, which he has asserted he cannot do.  In other words, there is no evidence that he has been unable to obtain a sedentary position, and no evidence that his feet preclude sedentary activity.  As with his other claims, the Veteran was advised that additional evidence showing unemployability for sedentary positions was required to substantiate his claim.  In fact, the undersigned specifically recommended vocational evidence that may help illuminate the Veteran's inability to work in a sedentary job; however, no additional evidence was received.  Wood, supra.  His high rating, as well as his convalescent ratings, shows that his disability is severe, and contemplates the impact his disabilities have on employment.  Here, he has not shown that his disabilities preclude his ability to secure or follow a substantially gainful occupation, and this request must be denied.


ORDER

A 6-month period of convalescence under 38 C.F.R. § 4.30 is granted, from May 8, 2014, through November 2014.

A 6-month period of convalescence under 38 C.F.R. § 4.30 is granted, from November 20, 2014, through May 2015.  

A 3-month period of convalescence under 38 C.F.R. § 4.30 is granted, from July 5, 2016, through October 2016.

A 3-month period of convalescence under 38 C.F.R. § 4.30 is granted, from October 26, 2016, through January 2017.  

A 50 percent rating for bilateral pes planus is granted effective from April 20, 2012.

The claim of entitlement to a TDIU is denied.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


